Citation Nr: 1505389	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 2001 to April 2002 and from May 2002 to August 2003.  He also served in the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2013.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran failed to report to VA examinations scheduled for this matter.  However, he testified at the Board hearing that he was unable to make it to the VA examinations because he was putting an addition on his house at the time and his wife was expected their third child.  Board Hr'g Tr. 5.  He made clear that he would "[a]bsolutely" be able to show up for an examination now. Hr'g Tr. 6.  

The Board finds that good cause is shown.  See 38 C.F.R. § 3.655 (2014).  Accordingly, new VA examinations should be arranged.  


Left Knee

The Veteran testified at the Board hearing that he injured his knee in Qatar when the butt of his weapon got caught while he was descending stairs from a guard tower.  Board Hr'g Tr. 10, 13.  The knee struck one a pole holding the railing.  Hr'g Tr. 10-11.  He saw a flight surgeon, who gave him ibuprofen and put him on light duty, telling him to stay off the knee.  Hr'g Tr. 11.  He has not otherwise sought treatment since the injury, but it still bothers him.  Hr'g Tr. 12.  

The Board notes that this injury is documented in the STRs exactly as the Veteran described it at the hearing.  It occurred in January 2003.  The STRs also include a May 2003 Post-Deployment Health Assessment, where he reported the injury and "constant pain."  

He was again treated for the left knee two months after the initial injury, in March 2003, after falling on the knee "last week while running."  

Hearing Loss/Tinnitus

The Veteran testified at his Board hearing that he spent a lot of time around jet engines on the flight line as a security policeman.  See Board Hr'g Tr. 2, 8.  He was "pretty close" to landings and takeoffs and any test run-ups, but did not have any hearing protection while overseas in Doha, Qatar.  Hr'g Tr. 3, 7.  He first noticed hearing loss and tinnitus during service, but did not seek treatment.  Hr'g Tr. 3, 4.  Since service he has been a police officer, but uses hearing protection when on the firing range.  Hr'g Tr. 3.  

With this background in mind, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   

**This should include any medical evaluations conducted by his current employer.**

The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.  

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder the Veteran identifies and which are possible to obtain.   

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.   

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the left knee.  

The examiner is asked to review the relevant records, including all service treatment records and the Veteran's own statements regarding the onset and ongoing nature of his condition.  Based on this review, the examiner is asked to address the following questions:

(a) Does the Veteran have a current diagnosis in the left knee? 

(b) Is it at least as likely as not (i.e., is it at least equally probable) that any current disorder in the left knee had its onset directly during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of the Veteran's active service, to particularly include the documented injury that occurred in January 2003?

Please articulate the reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.
  
4.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA audiological examination.  

The examiner is asked to review the relevant records, including all service treatment records and the Veteran's own statements regarding the onset and ongoing nature of his condition.  

Based on this review, the examiner is asked to address whether it is at least as likely as not (i.e., is it at least equally probable) that any current hearing loss disorder or tinnitus had its onset directly during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of the Veteran's active service, to particularly include noise exposure?

In answer this question, the examiner is asked to assume as true that the Veteran was exposed to jet engine noise on the flight line as a security policeman during service.  

Please articulate the reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.

5. After completing all action set forth in paragraphs 1-4, undertake any further action needed as a consequence of the development completed in those directives.

Then, readjudicate the remanded matters with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations. The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




